                    IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

LETESSA RUSSELL, Individually, and
as Natural Mother and Next Friend of
N.R., A minor                                                              PLAINTIFFS

VERSUS                                      CIVIL ACTION NO. 3:17-cv-154-WHB-JCG

WAYNE COUNTY SCHOOL DISTRICT, AND
TOMETTE YATES, Individually;
DENEIECE KELLAMS, Individually; and
JOHN OR JANE DOES 1-10                                                  DEFENDANTS


                            NOTICE OF ENDORSEMENT

      Pursuant to the ECF Administrative Procedures, I hereby certify that I endorse the

inclusion of my signature on the following document: Defendants’ Motion in Limine No.

2 to Bar Plaintiff’s Evidence, Testimony, and References to Defendant’s Conduct as

“Physical Abuse”, “Vicious Beatings”, “Assault”, “Battery”, “Hit”, “Strike”, “Rap”,

or use of “Wooden Sticks”, Etc. [Dkt. 297] which was filed electronically on February

28, 2019.

      Respectfully submitted, this the 5th day of March, A. D., 2019.

                                        TOMETTE YATES, DEFENDANT

                                  BY:   /s/ Vicki R. Leggett
                                        VICKI R. LEGGETT, MSB NO. 1187
                                        ATTORNEY FOR DEFENDANT
Vicki R. Leggett, Esquire
MSB NO. 1187
Patrick H. Zachary, Esquire
MSB NO. 6674
Zachary & Leggett, PLLC
Attorneys at Law
211 South 29th Avenue, Ste. 100
P.O. Box 15848
Hattiesburg, MS 39404-5848
Telephone: 601-264-0300
vleggett@zandllaw.com
pat@zandllaw.com
                              CERTIFICATE OF SERVICE


      I, Vicki R. Leggett, do hereby certify that I have this day served a true and correct
copy of the above and foregoing document via the Court’s CM/ECF system, which
transmitted a copy to all counsel of record:

       Douglas L. Tynes, Jr., Esq.
       Courtney P. Wilson, Esq.
       Tynes Law Firm, P.A.
       525 Krebs Avenue (39567)
       P. O. Drawer 966
       Pascagoula, MS 39568-0966
       Email: monte@tyneslawfirm.com
               courtney@tyneslawfirm.co

       Rocky Wilson, Esq.
       Morgan & Morgan, PLLC
       4450 Old Canton Road, Suite 200
       Jackson, MS 39211
       Email: rocky@forthepeople.com

       John S. Hooks, Esq.
       MSB NO. 99175
       Lindsey O. Watson, Esq.
       MSB NO. 103329
       Adams and Reese, LLP
       1018 Highland Colony Parkway, Suite 8ll
       Ridgeland, MS 39157
       Email: john.hooks@arlaw.com
       Email: lindsey.oswalt@arlaw.com

       Craig N. Orr, Esq.
       Benjamin B. Morgan, Esq.
       Burseon Entrekin Orr Mitchell & Lacey, P.A.
       535 North 5th Avenue
       P.O. Box 1289
       Laurel, MS 39441-1289
       Email: orr@beolaw.com
       Emal: morgan@beolaw.com
Walter W. Dukes, Esq.
MSB NO. 6214
Haley N. Broom, Esq.
MSB. NO. 101838
Mara Joffe, Esq.
MSB NO. 105516
Dukes Dukes Keating & Faneca
P. O. Drawer W
Gulfport, MS 39502-0680
Email: walter@ddkf.com
Email: hbroom@ddkf.com
Email: mjoffe@ddkf.com

This the 5th day of March, 2019.

                                   /s/Vicki R. Leggett
                                   VICKI R. LEGGETT, MSB NO. 1187
